DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




           CYNOSURE, LLC, and LOTUS PARENT, INC.,

                    Appellants/Cross-Appellees,

                                 v.

       KRISTOPHER HUSTON and BTL INDUSTRIES, INC.,

                    Appellees/Cross-Appellants.

                           No. 2D21-50



                        September 24, 2021

Appeal from the Circuit Court for Hillsborough County; Steven Scott
Stephens, Judge.

Courtney B. Wilson of Littler Mendelson, P.C., Miami, for
Appellants.

Barbara Viota-Sawisch, Beverly A. Pohl, and Scott D. Knapp of
Nelson Mullins Broad and Cassel, Fort Lauderdale; and Bret A.
Cohen and Jillian Hart of Nelson Mullins Riley & Scarborough,
Boston, Massachusetts, for Appellees.


PER CURIAM.

     Affirmed.


MORRIS, C.J., and KELLY and SMITH, JJ., Concur.
Opinion subject to revision prior to official publication.




                                  -2-